Case 8:21-cr-00160-JLS Document 1 Filed 06/15/21 Page 1 of 11 Page ID #:1




                                                                     mba
 Case 8:21-cr-00160-JLS Document 1 Filed 06/15/21 Page 2 of 11 Page ID #:2



                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Mark Burnett, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

        1.   I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”), and have been so employed since January

2006.    I am currently assigned to the Los Angeles Office, Orange

County Resident Agency.     I investigate, among other things,

child pornography and child sexual exploitation crimes in the

Central District of California.       I received training in the

investigation of crimes against children during my attendance at

the FBI Academy in Quantico, Virginia.        In addition, I have

participated in numerous investigations of criminal activity,

including the investigation of crimes against children and

cybercrimes.    During the investigation of these cases, I have

executed, and participated in the execution of, numerous search

warrants and have seized evidence of violations of the United

States Code.    I have interviewed numerous subjects of child

pornography and child exploitation crimes.         I have also reviewed

numerous examples of child pornography (as defined in 18 U.S.C.

§ 2256) in all forms of media, including computer media.

Moreover, I am a federal law enforcement officer engaged in

enforcing criminal laws, including 18 U.S.C. §§ 2252 and 2252A.




                                    1
 Case 8:21-cr-00160-JLS Document 1 Filed 06/15/21 Page 3 of 11 Page ID #:3



                       II. PURPOSE OF AFFIDAVIT

     2.      This affidavit is made in support of a criminal

complaint and arrest warrant against DOUGLAS PAUL SNYDER

(“SNYDER”) for possession of child pornography, in violation of

18 U.S.C. § 2252A(a)(5)(B).

     3.      This affidavit is submitted for the limited purpose of

demonstrating that there is sufficient probable cause for the

requested complaint and arrest warrant and does not purport to

set forth all of my knowledge of or investigation into this

matter.   The facts set forth in this affidavit are based upon my

personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                   III. STATEMENT OF PROBABLE CAUSE

A.   Initial Report to Laguna Beach Police Department

     4.      On October 23, 2020, D.P. met with Detective Michael

Lee at the Laguna Beach Police Department (“LBPD”).          Subsequent

to that meeting, I reviewed a LBPD report and affidavit for a

search warrant prepared by Det. Lee and learned the following:

             a.   D.P. stated she and SNYDER have been married for

34 years and have lived together at a unit in Laguna Beach,

California since 2004.     The two do not have any children and

live alone.



                                    2
 Case 8:21-cr-00160-JLS Document 1 Filed 06/15/21 Page 4 of 11 Page ID #:4



           b.    D.P. explained SNYDER has had problems with

pornography in the past and believes he again was having

addiction issues.

           c.    D.P. stated that she noticed a change in his

behavior in September 2020.      D.P. described SNYDER as getting

easily upset or irritable whenever she did not leave the house.

D.P. believed that this was because SNYDER was trying to view

his pornography collection while she was gone.

           d.    On October 8, 2020, D.P. looked on SNYDER’s

laptop computer and found a pornography folder with several

additional subfolders.     One of the subfolders was titled, “1

HotPreteens.”   D.P. opened this folder and saw numerous

thumbnails of different people.       D.P. clicked on one of the

photographs.    She believed the photograph was of a juvenile

female.   D.P. took a photograph of the image with her cell phone

and later provided it to Det. Lee as evidence.

           e.    I have not reviewed the image.       Det. Lee and two

other LBPD officers reviewed the image.        Det. Lee described the

image as follows:    a fully nude, Caucasian female, approximately

13-16 years of age.    The female had red hair, undeveloped

breasts, and a small amount of pubic hair.         On the bottom right

of the image, there was a stamp that appeared to say

“HotPreteens info.”

           f.    D.P. further reviewed the folder titled “1

HotPreteens” and looked for details about the folder.           She saw

the folder was created on Thursday, March 12, 2020 at 6:49:54

a.m.   The details of the folder showed there were 4189 files


                                    3
 Case 8:21-cr-00160-JLS Document 1 Filed 06/15/21 Page 5 of 11 Page ID #:5



contained in 62 additional subfolders within the “1 HotPreteens”

folder.   D.P. took a photo of what she saw on her phone and

provided Det. Lee with the photograph as evidence.          D.P. also

informed Det Lee the last time the folder was accessed was on

September 26, 2020.

           g.   On October 22, 2020, D.P. again looked on

SNYDER’s laptop to confirm the folder/images were still on the

laptop/external hard drive.      D.P. confirmed the images were

still there and vomited.

           h.   D.P. did not confront SNYDER about any of the

things she found and SNYDER was (as of October 23, 2020) unaware

of D.P.’s involvement and knowledge of his illicit activities.

B.   LBPD Search Warrant at SNYDER’s Residence

     5.    After concluding his conversation with D.P., Det. Lee

authored a state search warrant for any hard copy photographs of

child pornography and/or electronic devices capable of storing

digital media found in SNYDER’s possession, vehicles, in his

residence, and associated storage areas.        The search warrant

executed at SYNDER’s residence in Laguna Beach, California on

October 23, 2020.    LBPD seized multiple digital devices from

SYNDER’s residence.

C.   Interview of SNYDER

     6.    Upon execution of the search warrant, SNYDER was

initially detained outside his home.        He was advised that he was

not under arrest at that moment but was being detained.           SNYDER

was advised of his Miranda rights and he indicated that he

understood his rights.     Upon being brought back into his home,

                                    4
 Case 8:21-cr-00160-JLS Document 1 Filed 06/15/21 Page 6 of 11 Page ID #:6



SNYDER waived his Miranda rights and spoke with LBPD officers.
Det. Lee interviewed SNYDER.      The following is a summary of what

he told Det. Lee:

             a.    Det. Lee used a ruse and told SYNDER that LBPD

received a tip from the FBI that SNYDER was in possession of

illicit activity on his computer.       Det. Lee told SNYDER now was

his opportunity to explain why he had the child pornography or

why LBPD should leave.      SNYDER responded, “Why?      Do I have it?

I do.”   Det. Lee asked what he had on his computer.         SNYDER

said, “I have pictures of underage girls.”

             b.    SNYDER told Det. Lee there was child pornography

on his computer and on multiple external hard drives.           SNYDER

stated over the course of approximately ten years, he has

amassed a collection of approximately five terabytes of child

pornography.      SNYDER continued and said the hard drives contain

pornographic images and videos of mostly females under the age

of 18, but also have photographs/videos of juvenile males and

juvenile females engaged in sexual activity.         SNYDER said the

ages of the youngest juveniles were approximately seven or eight

years old.    SNYDER also stated that he had deleted his

collection at some point in the past, but went back to

collecting less than a year later.

             c.    LBPD Corporal David Gensemer asked SNYDER to

describe the types of images and videos the officers would see

in his child pornography collection.        SNYDER said LBPD would

see, “naked women or girls.”      Det. Lee asked if LBPD officers

would see the children by themselves or with other people


                                    5
 Case 8:21-cr-00160-JLS Document 1 Filed 06/15/21 Page 7 of 11 Page ID #:7



engaged in sex.    SNYDER said, “I probably have some on there

that I didn’t delete, but I don’t like men or boys screwing

girls.    I just like looking at the naked people.”        Corporal

Gensemer asked if the children were in provocative poses or

wearing lingerie.    SNYDER said, “All of that.”       SNYDER confirmed

the children were posed in a sexual manner.         SNYDER said in some

pictures you could see “every part”; according to SNYDER, in

some pictures you could see “parts.”

D.   Federal Search Warrant for SNYDER’s Digital Devices

     7.     On or about November 16, 2020, I obtained a federal

search warrant, signed by the Honorable Douglas F. McCormick,

United States Magistrate Judge, to search specified devices

seized from SNYDER’s residence by the LBPD.         Those devices

included, but were not limited to, the following:

            a.    Seagate, FreeAgent GoFlex Hard Drive, bearing

serial number NA05AKTP,

            b.    Western Digital, Easy Store Hard Drive, bearing

serial number WXP2E309C63X,

            c.    Seagate, Hard Drive, bearing serial number

NA82Z6VJ,

            d.    Western Digital, My Passport Hard Drive, bearing

serial number WX21D79J6Y27, and

            e.    Seagate Expansion Portable Hard Drive, bearing

serial number NA82XYNB.

     8.     I searched these five external hard drives.         During

the search, I found the following images and/or videos of what I

believe to be child pornography:

                                    6
 Case 8:21-cr-00160-JLS Document 1 Filed 06/15/21 Page 8 of 11 Page ID #:8



          a.     On the Seagate, FreeAgent GoFlex Hard Drive,

NA05AKTP, I found a file named “YVM - Daphne #5.wmv.”           The file

is a thirty-three minute and twenty-one second video depicting a

nude girl approximately 9 years old.        The video starts with a

black background and the text “Daphne #5 9 YEARS OLD”.           The girl

is standing in front of a photography style background depicting

a small tropical island.     The girl is nude through the entirety

of the video.   She strikes various poses and the camera changes

angles, often showing only her genitals.        At various times

throughout the video, the girl uses her fingers to rub and

insert into her vagina.     The girl is provided with what appears

to be a dildo-type vibrator which the girl uses on herself while

the camera zooms in to show a closeup of the girl’s genitals and

the vibrator.

          b.     On the Western Digital, Easy Store Hard Drive,

WXP2E309C63X, I found a file named,

“e15529af8d397779fe8c372ad3a40ffe - anal fingering girl man pthc

vicky.mpg”.    The file is a one-minute and eight second video

depicting a girl approximately 12 years of age lying on a bed

wearing only lace stocking.      Her legs are spread open to the

camera and an adult’s hand rubs her genitals and inserts a

finger into her anus.     The camera zooms in to show only the

girl’s genitals, anus, and the inserted finger.

          c.     On the Seagate Hard Drive NA82Z6VJ, I found a

filed named “PTHC - 8yo Tara, Masturbation, Real Ass Fuck And

Rape With Orgasms - 13.23 minutes.mpg”.        The file is a thirteen

minute and twenty-two second video depicting multiple scenes of


                                    7
 Case 8:21-cr-00160-JLS Document 1 Filed 06/15/21 Page 9 of 11 Page ID #:9



at least one girl of approximately eight years of age engaged in

various sex acts.    The video begins with a blue background and

the text, “January 2007 8 Year Old Tara Likes to Masturbate (how

horny can this fucking bitch be?!)”.        The video then depicts the

girl masturbating on a bed with her legs spread and genitals

facing the camera.    Throughout the video, the scenes change to

different sex acts, often preceded by a new caption. One change

of scene and caption reads, “starring 8 year old Tara music by 2

live Crew coming soon: Tara’s Bed Time Rape”, “Tara 8 years old

Ass fuck and ass vibrator”.      That scene depicts the girl on top

of an adult male.    Both are nude and the adult male’s penis is

inserted into the girl’s anus.      The male later inserts a

vibrator type dildo into the girl’s anus.

             d.   On the Western Digital, My Passport,

WX21D79J6Y27, I found a file named “sister sucks and fucks her

little brother.mp4”.     The file is a fifteen minute and thirty-

seven second video.    The video begins with the image of a girl

with a little boy’s penis in her mouth and the caption, “This

horny Bitch sucks and fucks with here little Brother.” The video

then starts with a female, possibly between the ages of fifteen

and seventeen, performing oral sex on a boy approximately five

years old.    The video changes scenes at various times and

depicts various children performing different sex acts.           Most of

the scenes involve a female performing oral sex on a boy of

approximately five years of age. It is difficult to determine if

the children in each scene are the same.        The video includes a

scene in which a boy, approximately five years old, is engaged


                                    8
Case 8:21-cr-00160-JLS Document 1 Filed 06/15/21 Page 10 of 11 Page ID #:10



in sexual intercourse with a female possibly between the ages of

fifteen and seventeen.

             e.   On the Seagate Expansion Portable Hard Drive,

NA82XYNB, I found a file named “mar32017.jpg”.         This file is a

picture of a nude female approximately between the ages of eight

to ten years old.    The girl is on a bed on her hands and knees.

A rope is tied around each wrist, with the other end tied to the

headboard.

     9.      In addition to finding the hard drives in SYNDER’s

residence and SNYDER’s admissions summarized above, I found

evidence that SNYDER accessed or saved at least one image of

child pornography on an ACER laptop and then saved that file to

an external hard drive.     The ACER laptop was also seized from

SNYDER’s residence and searched pursuant to the federal warrant.

Specifically, I found evidence that a file titled “Dilc013” had

been saved as a cache file on the ACER laptop.         A .jpg image

file titled “Dilc013.jpg”, depicting a likely minor female with

her hand on an adult male’s penis, was found on the Western

Digital, My Passport, bearing serial number WX21D79J6Y27.

     10.     Because the child pornography images and videos were

found on external hard drives, I believe, based on my training

and experience, that SNYDER either dragged and dropped the files

from a computer or he directly downloaded the images and videos

to the external hard drives from the Internet by directing his

computer to save the files to a selected external drive.

     11.     On the five external hard drives, I found at least 577

images and 363 videos that appear to be child pornography.


                                    9
Case 8:21-cr-00160-JLS Document 1 Filed 06/15/21 Page 11 of 11 Page ID #:11
